                                                                                          Case 3:20-cv-08333-ESW Document 1 Filed 12/14/20 Page 1 of 5



                                                                                   1    Ryan T. Mangum, SBN 34344
                                                                                        OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                   2    STEWART, P.C.,
                                                                                        Esplanade Center III, Suite 800
                                                                                   3    2415 East Camelback Road
                                                                                        Phoenix, AZ 85016
                                                                                   4    Telephone: 602-778-3700
                                                                                        Fax: 602-778-3750
                                                                                   5    ryan.mangum@ogletree.com
                                                                                        Attorneys for Defendant, Best Western
                                                                                   6    International, Inc.
                                                                                   7
                                                                                   8
                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                   9
                                                                                                                       DISTRICT OF ARIZONA
                                                                                   10   Peter Strojnik,                                No.
                                                                                   11                 Plaintiff,
                                                                                                                                       JOINT NOTICE OF REMOVAL
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12          v.
                                                                                   13   Kingman Investments, LP dba Best
                                                                                        Western Plus a Wayfarer’s Inn & Suites;
                                                                                   14   Best Western International, Inc.,
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                   15
                                                   Telephone: 602-778-3700




                                                                                                      Defendant.
                                                       Phoenix, AZ 85016




                                                                                   16
                                                                                   17          To the Clerk of the above-entitled Court:
                                                                                   18          Pursuant to Local Rule of Civil Procedure (“Local Rule”) 3.6(a) and 28 U.S.C. §§
                                                                                   19   1331, 1441(a)(c) and 1446, Defendants, Kingman Investments, LP, d/b/a Best Western
                                                                                   20   Plus a Wayfarer’s Inn & Suites (the “Hotel”) and Best Western International, Inc.
                                                                                   21   (collectively, the Hotel and Best Western International, Inc. are “Defendants”) provide
                                                                                   22   notice of the removal to this Court of Strojnik vs. Kingman Investments, LP dba Best
                                                                                   23   Western Plus a Wayfarer’s Inn & Suites; Best Western International, Inc., filed in the
                                                                                   24   Mohave County Superior Court, and assigned case number S8015CV202001024.
                                                                                   25          I.     INTRODUCTION
                                                                                   26          Mr. Strojnik—a former attorney who, in 2019, was disbarred from practicing law in
                                                                                   27   Arizona for filing thousands of meritless ADA accessibility lawsuits—has now begun
                                                                                   28   filing ADA lawsuits as a pro se litigant and seeking tort damages for barriers to
                                                                                          Case 3:20-cv-08333-ESW Document 1 Filed 12/14/20 Page 2 of 5



                                                                                   1    accessibility that he alleges he personally encountered at the Hotel. See, e.g., Strojnik v.
                                                                                   2    Kapalua Land Co. Ltd., 379 F. Supp. 1078, 1079–80 (D. Haw. 2019) (discussing Plaintiff’s
                                                                                   3    ADA litigation and disciplinary history). As a result, the United States District Courts for
                                                                                   4    the Northern District of California and the Central District of California have declared Mr.
                                                                                   5    Strojnik a vexatious litigant, see Strojnik v. SCG Am. Constr. Inc., No.
                                                                                   6    SACV191560JVSJDE, 2020 WL 4258814, at *6-8 (C.D. Cal. Apr. 19, 2020); Strojnik v.
                                                                                   7    IA Lodging Napa First LLC, No. 19-CV-03983-DMR, 2020 WL 2838814, at *6-13 (N.D.
                                                                                   8    Cal. June 1, 2020), and the United States District Court for the District of Hawaii found
                                                                                   9    that he has “acted in bad faith[.]” Strojnik v. Host Hotels & Resorts, Inc., CV 19-00136
                                                                                   10   JMS-RT, 2020 WL 2736975, at *7 (D. Haw. May 26, 2020).
                                                                                   11          The Complaint filed in the above-captioned matter marks the latest chapter in Mr.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   Strojnik’s ceaseless crusade to commandeer the ADA in pursuit of pecuniary gain. In
                                                                                   13   addition to an ADA claim, Mr. Strojnik has asserted a smorgasbord of state law claims that
                                                                                   14   all arise     from his   underlying ADA          claim, including    negligence, negligent
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                        misrepresentation, failure to disclose, consumer fraud, civil conspiracy to commit fraud,
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   and aiding and abetting. The Court has jurisdiction over the lawsuit because Mr. Strojnik’s
                                                                                   17   ADA claim arises under federal law.
                                                                                   18          II.     THIS COURT HAS ORIGINAL JURISDICTION PURSUANT TO 28
                                                                                                       U.S.C. § 1331 and § 1332
                                                                                   19
                                                                                   20          Under 28 U.S.C. § 1441(a), a defendant may remove any case over which the Court
                                                                                   21   has “original jurisdiction.” A district court has original jurisdiction of all civil actions
                                                                                   22   arising under the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 1331.
                                                                                   23          Mr. Strojnik has asserted claims for alleged ADA violations that exist because of,
                                                                                   24   and therefore arise under, the laws of the United States. See 42 U.S.C. § 12101, et seq.
                                                                                   25          III.    THIS NOTICE OF REMOVAL IS TIMELY
                                                                                   26          A defendant may file a Notice of Removal within “30 days after the receipt by the
                                                                                   27   defendant, through service or otherwise, of a copy of the initial pleading setting forth the
                                                                                   28   claim for relief upon which such action or proceeding is based...” 28 U.S.C. § 1446(b)(1).

                                                                                                                                     2
                                                                                            Case 3:20-cv-08333-ESW Document 1 Filed 12/14/20 Page 3 of 5



                                                                                   1           Pursuant to LRCIV 3.6, the Supplemental Civil Cover Sheet is attached hereto as
                                                                                   2    Exhibit 1, the most recent state court docket is attached hereto as Exhibit 2, the operative
                                                                                   3    complaint is attached hereto as Exhibit 3, the service documents are attached hereto as
                                                                                   4    Exhibit 4, the remainder of the state court record is attached hereto as Exhibit 5, and a
                                                                                   5    verification by undersigned counsel that true and correct copies of all pleadings and other
                                                                                   6    documents filed in the state court proceeding have been filed is attached hereto as Exhibit
                                                                                   7    6.1
                                                                                   8           Mr. Strojnik filed this Complaint in the Mohave County Superior Court on
                                                                                   9    November 9, 2020. See Exhibit 3. He filed a Declaration of Service alleging that he served
                                                                                   10   Defendants on November 12, 2020. See Exhibit 4. This means Defendants’ time for filing
                                                                                   11   its Notice of Removal is due Monday, December 14, 2020. Accordingly, this Notice is
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12   timely. See Gronquist v. Cunningham, 747 F. App’x 532, 534 (9th Cir. 2018); Wells v.
                                                                                   13   Gateways Hosp. & Mental Health Ctr., 76 F.3d 390 (9th Cir. 1996) (applying Fed. R. Civ.
                                                                                   14   P. 6(a) to the removal deadline under 28 U.S.C. § 1446(b)).
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road




                                                                                               Defendants have served a copy of this Notice on Plaintiff and a copy of the Notice
                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16   has also been filed with the Mohave County Superior Court Clerk pursuant to Local Rule
                                                                                   17   3.6. A copy of the Notice filed with the state court clerk is attached as Exhibit 7.
                                                                                   18          IV.    CONCLUSION
                                                                                   19          Because this case satisfies the requirements for being in federal district court and
                                                                                   20   Defendants have complied with the removal process, this case should be removed from the
                                                                                   21   Mohave County Superior Court to the U.S. District Court for the District of Arizona.
                                                                                   22          WHEREFORE, Defendants hereby remove this action from the Superior Court of
                                                                                   23   the State of Arizona, County of Mohave, to this Court.
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27   1No Answers have been filed, no state court orders terminating or dismissing parties exist,
                                                                                        and there have been no notices of appearance.
                                                                                   28

                                                                                                                                      3
                                                                                        Case 3:20-cv-08333-ESW Document 1 Filed 12/14/20 Page 4 of 5



                                                                                   1       RESPECTFULLY SUBMITTED this 14th day of December 2020.
                                                                                   2                                    OGLETREE, DEAKINS, NASH, SMOAK &
                                                                                                                        STEWART, P.C.
                                                                                   3
                                                                                   4                                    By:    s/ Ryan T. Mangum__________________
                                                                                                                               Ryan T. Mangum
                                                                                   5
                                                                                                                               Esplanade Center III, Suite 800
                                                                                   6                                           2415 East Camelback Road
                                                                                                                               Phoenix, AZ 85016
                                                                                   7                                           Attorneys for Defendant, Best Western
                                                                                   8                                           International, Inc.

                                                                                   9
                                                                                                                               FENNEMORE CRAIG, P.C.
                                                                                   10
                                                                                   11                                   By:    s/ Todd Kartchner
                                                                                                                               Todd Kartchner
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12                                          Brett C. Gilmore
                                                                                   13                                          2394 E. Camelback Road
                                                                                                                               Suite 600
                                                                                   14                                          Phoenix, AZ 85016
                                                 Esplanade Center III, Suite 800




                                                                                                                               Telephone: (602) 916.5000
                                                   2415 East Camelback Road

                                                   Telephone: 602-778-3700




                                                                                   15
                                                                                                                               tkartchner@fennemorelaw.com
                                                       Phoenix, AZ 85016




                                                                                   16                                          bgilmore@fennemorelaw.com
                                                                                   17                                          Attorneys for Defendants Kingman
                                                                                   18                                          Investments, LP dba Best Western Plus a
                                                                                                                               Wayfarer’s Inn & Suites
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                           4
                                                                                          Case 3:20-cv-08333-ESW Document 1 Filed 12/14/20 Page 5 of 5



                                                                                   1                                CERTIFICATE OF SERVICE
                                                                                   2
                                                                                              I hereby certify that on the 14th day of December 2020, the foregoing document
                                                                                   3
                                                                                        was filed through the CM/ECF system and served on the following by email/mail:
                                                                                   4
                                                                                   5    Peter Strojnik
                                                                                        7847 N. Central Avenue
                                                                                   6
                                                                                        Phoenix, AZ 85020
                                                                                   7    Telephone: (602) 524-6602
                                                                                        ps@strojnik.com
                                                                                   8    Plaintiff pro se
                                                                                   9
                                                                                   10   s/ Bernadette Young
                                                                                   11
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                   12
                                                                                   13
                                                                                   14
                                                 Esplanade Center III, Suite 800
                                                   2415 East Camelback Road

                                                   Telephone: 602-778-3700




                                                                                   15
                                                       Phoenix, AZ 85016




                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                                                  5
